August 30, 1994
                    [NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 93-2382

                      WILLIAM FERGUSON,

                    Plaintiff, Appellant,

                              v.

        PLUMBERS &amp; PIPEFITTERS LOCAL UNION #4 ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]
                                                    

                                         

                            Before

                    Torruella, Chief Judge,
                                          
                Selya and Cyr, Circuit Judges.
                                             

                                         

William V. Ferguson Jr. on brief pro se.
                       

                                         

                                         

          Per  Curiam.   Pro  se  plaintiff William  Ferguson
                                

appeals a  district court  judgment that dismissed  his civil

rights complaint as frivolous  under 28 U.S.C.  1915(d).   We

have thoroughly  reviewed the record and  Ferguson's brief on

appeal.   We  agree that  this case  is wholly  frivolous and

affirm the judgment  for the reasons  stated in the  district
      

court's memorandum and order.  See Local Rule 27.1.